


110 HR 933 IH: Witness Security and Protection Act of

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 933
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Cummings (for
			 himself, Mrs. Christensen,
			 Mr. Van Hollen,
			 Mr. Ruppersberger,
			 Mr. Fattah,
			 Mr. Towns,
			 Ms. Lee, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To establish within the United States Marshals Service a
		  short term State witness protection program to provide assistance to State and
		  local district attorneys to protect their witnesses in cases involving
		  homicide, serious violent felonies, and serious drug offenses, and to provide
		  Federal grants for such protection.
	
	
		1.Short titleThis Act may be cited as the
			 Witness Security and Protection Act of
			 2007.
		2.Short Term State
			 Witness Protection Section
			(a)In
			 generalChapter 37 of title 28, United States Code, is amended by
			 adding at the end the following:
				
					570.Short Term
				State Witness Protection Section
						(a)In
				generalThere is established in the United States Marshals
				Service a Short Term State Witness Protection Section which shall provide
				protection for witnesses in State and local trials involving homicide, or
				involving a serious violent felony or serious drug offense (as those terms are
				defined in section 3559(c)(2) of title 18), pursuant to cooperative agreements
				with State and local district attorneys and the United States attorney for the
				District of Columbia.
						(b)EligibilityThe
				Section shall give priority in awarding grants and providing services to
				prosecutor’s offices in States with an average of not less than 100 murders per
				year during the 5-year period immediately preceding an application for
				protection, as calculated using the latest available crime statistics from the
				Federal Bureau of
				Investigation.
						.
			(b)Chapter
			 analysisThe chapter analysis for chapter 37 of title 28, United
			 States Code, is amended by striking the items for sections 570 through 576 and
			 inserting the following:
				
					
						570. Short Term State Witness Protection
				Section.
					
					.
			3.Grant
			 program
			(a)Grants
			 authorized
				(1)In
			 generalThe Attorney General
			 is authorized to make grants to State and local district attorneys and the
			 United States attorney for the District of Columbia for the purpose of
			 providing short term protection to witnesses in trials involving homicide, or
			 involving a serious violent felony or serious drug offense (as those terms are
			 defined in section 3559(c)(2) of title 18, United States Code).
				(2)AllocationEach
			 district attorney receiving a grant under this section may either—
					(A)use the grant to
			 provide witness protection; or
					(B)pursuant to a
			 cooperative agreement with the Short Term State Witness Protection Section of
			 the United States Marshals Service, credit the grant to the Short Term State
			 Witness Protection Section to cover the costs to the section of providing
			 witness protection on behalf of the district attorney.
					(3)EligibilityGrants
			 under this section may only be awarded in States with an average of not less
			 than 100 murders per year during the most recent 5-year period, as calculated
			 using the latest available crime statistics from the Federal Bureau of
			 Investigation.
				(b)Application
				(1)In
			 generalEach eligible district attorney desiring a grant under
			 this section shall submit an application to the Attorney General at such time,
			 in such manner, and accompanied by such information as the Attorney General may
			 reasonably require.
				(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
					(A)describe the
			 activities for which assistance under this section is sought; and
					(B)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements of this section.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $90,000,000 for each of the fiscal years 2008, 2009, and
			 2010.
			
